0n% with appropriatJ.ono          raad@ by tha LagialatuN
       oub ot the State    W#my            IbnQ.  Ho further    &a-
       provssant of miQ      aystra        ahall be made with tJii
       ala pi or Wltthmy 1mar9 furnished by thr oati:;-
       tlsr exwopt for ,the aaquisitinn of rig:! to-of-say
       ahloa largba turalshsd  by the oauntlem, their
       rubUlvl8iaaa nr CatineQ rodl 41rtrlota.w
             We think tha Iewuago of this motion of t& bill
clear end ~rments 80 dikfoulty In InterpraUnq thr interi-
ti0n  0r tb0 :0gmmm1,       an3 unlc?oamm? nther pravinkan of
tha IQW pfovl4a8 SE oxwc,ptlnnto 23rotlon 3, it 18 2ur 0pini.m
that  HU furtkcsrlwprororoentsf Stat@ hlghvrsya cay bo nrr%e by
oouat~ies p&litlan;lsuhdirlalona or road diqtrioto :)ft!;e
aa tea 4 mover, SubmotSbn (8) of Sea&ion b ,f Bsms Rlli
688 sentafar    the f..~llorln.~
                              l$)n.+m,qsr
            .*Xn daci ti0n  $0 ana rag4rai488 of tk    0tfi0r
               on8 ot thla   Aot, all bands voted by. a
               prior   to Tanasry 2, 193s inrofrr   us
                  oi 8une wurm or may ho irsued *rid the
       proaaldo    aotually expend*4 in thr am5truotlan
       or read8    whlah   am   ,a ptt     or   the   dnmigmtcd
       myatma of Btahr bl@m?yn, uhall bs sli&bla
       64 partiorl   to ia the dirrributlon  of the
       money6 ooe r ng Snto said Cou~nOr an6 Rocld b?a-
       briOt   %t&bway frond,the aQa# ha prOVidU?   fW
       ether bondr under this ,Aat end sa of the dste
       at the adgfdi00      of rrld roe4 no 4 phrt of
       t&t   state syaturl* y *".
             It is obvlour  from Q rea4lng      or chs Ea~agoinp   arotJ~on
that   wo beta 6n $ICaeFt?Ofi t:, :3not!sn   3, ebovs qw00,      aaJ a4
to the rallditp    3f thlo seatlon,     wit refer pm to bur optni?n
zlu*bar (r-1334,  oiWrosaitd  to thtgRdnuxabls %!urphyOole, County
AuUitor of Liberty County, tibarty, Trxkr. It W-m Dur aon-
ofu~ion thorsin that tbo prOVisionA    at SQattbn 6, ahflaOtiJa
(A) of AAid  btll althbugh in 0onfli4t    with Ssdtlun  3 thQX44f,
murB be oonrtru ob ~LBan amrphlan and shmld be petittti to
nItma.